DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
Claim 1 recites “fraction having active ingredients with molecular weight less than 30kD”. Examiner interprets the weight limitation being ascribed to the active ingredients and not the fraction as a whole such that fraction may have ingredients >30kD as long as it has ingredients <30kD. Similar interpretation applies to claims 8, 9 and, 10.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for dry eye syndrome, does not reasonably provide enablement for all epithelial tissue disorders of eyes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the scope of enablement requirement and whether any necessary experimentation is “undue.” See MPEP § 2164. These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill: 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

(A) With respect to the breadth of the claims, the claim as currently drafted encompass “A method for preventing or treating epithelial tissue disorder of eyes”. The instant claims do not specify any particular category of epithelial tissue disorders which could range from genetic to direct physical trauma. The claims are limited to epithelium of the eye. The American Academy of Ophthalmology identifies that eye epithelial defects can be due to “mechanical trauma, corneal dryness, neurotrophic disease, post-surgical changes, infection, or any other of a variety of etiologies” (eyewiki.aao.org/Corneal_Epithelial_Defect, PTO-892). Furthermore, National Institutes of Advancing Translational Sciences identifies Epithelial basement membrane corneal dystrophy (EBMD) as a rare genetic disorder effecting eye epithelium (rarediseases.info.nih.gov/diseases/9732/epithelial-basement-membrane-corneal-dystrophy, PTO-892). Consequently, the breadth of the claims is expansive. 
(B) The invention is in the field of utilizing mesenchymal stem cell-conditioned medium as a therapeutic particularly for preventing/treating eye disorders.
(C)-(E) With respect to the state of the prior art, and predictability of the art, use of mesenchymal stem cell-conditioned media (MSC-CM) as a therapeutic is a developing area of research. As disclosed in Sagaradze et al (Conditioned Medium from Human Mesenchymal Stromal Cells: Towards the Clinical Translation. International Journal of Molecular Sciences, Volume 20, April 2019), the primary focus of using mesenchymal stem cells (MSC) in therapeutics has been the direct application of MSCs for treatment with “hundreds of clinical trials” for “cell therapy and tissue engineering” (Introduction, lines 1-3). With regards to use of MSC-CM, Sagaradze identifies several obstacles in the way of developing MSC-CM for therapeutics in the last paragraph of the introduction. They specifically point out that due to “variability of approaches for MSC-CM bioprocessing” and “undefined mechanisms of action of MSC secretome”, there is a need for specifically identify particular diseases and potency of MSC-CM. Therefore, use of MSC-CM as a therapeutic for preventing/treating all forms of eye disorders is an art with high degree of unpredictability.
(F)-(G) The applicants have provided two working examples directed to the use of adipose-derived stem cell-conditioned media (ADSC-CM) and fractions thereof in the treatment of one type of epithelial disorder of the eye (dry eye syndrome) in BALB/c mice. The applicants have not provided working examples for the use of conditioned media from any other type of mesenchymal stem cells (such as bone marrow-derived or umbilical cord blood-derived etc.) in prevention or treatment of any other type of epithelial disorder of the eye (such as EBMD or infection-induced). Therefore, the disclosed working examples in the instant specifications are significantly narrower and only enabling for dry eye syndrome using ADSC-CM and do not represent the breadth of instant claim.
(H) Undue experimentation would be required to practice the invention as claimed due to the amount of experimentation necessary because of the expansive breadth of the claims, the state of the prior art and its high unpredictability, and the minimal amount of guidance in the form of varied working examples in the specification.
MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
After applying the Wands factors and analysis to claim 1, in view of the applicant’s entire disclosure, and considering the In re Wright decision discussed above, it is concluded that the practice of the invention as claimed in claim 1 would not be enabled by the written disclosure for “a method for preventing or treating epithelial tissue disorder of eyes”.  Therefore, claim 1 is rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to utilize the full scope of the claimed invention without undue further experimentation. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a functional limitation (with molecular weight less than 30kD) for the claimed element “a fraction” without providing steps that are within the instant claim.  Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are described on page 19, first paragraph of the instant specification utilize centrifugal or fiber-based filtration systems.
Claim 1 recites elements “active ingredients” and “bioactive formulations” without disclosing the metes and bounds of the form of activity required of these elements. It is unclear if this claim will be infringed upon by any composition/formulation with any activity. For the purpose of compact prosecution, the terms “active ingredients” and “bioactive formulation” will be considered to be any composition with an activity of prevention and/or treatment of epithelial tissue disorders of the eye.
Claims 2-17 are rejected due to their dependence on claim 1. 
Claim 17 recites the limitation "a composition comprising the fraction less than 30kDa" “obtained from the method according to claim 1”. There is insufficient antecedent basis for this limitation in the claim. The method of claim 1 is directed to “preventing and treating” and not to a method for preparing a composition. Therefore, it is unclear what “a composition” of claim 17 is referring to within claim 1 which includes “a bioactive formulation” (a type of composition) and this bioactive formulation further includes “a composition prepared by” four steps recited within claim 1 (i.e. obtaining MSC, culturing MSC, harvesting medium, obtaining fraction) that result in a fraction of MSC-CM which includes active ingredients less than 30kDa. It is important to note that “a composition prepared by” four steps recited in claim 1 do not result in a composition that includes a fraction with only molecules less than 30kDa. For the purpose of compact prosecution, “a composition” of claim 17 will be interpreted as “a composition comprising the fraction having active ingredients with molecular weight less than 30kDa”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In view of the MPEP § 2106, and the 112(b) issue noted above, claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Guidance: A three-part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature. See Subject Matter Eligibility Guidance. This inquiry comprises answering: 1) Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 2A) Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. 2B) Does the claim as a whole recite something significantly more than the judicial exception(s)? 
Claim Interpretation: With respect to claim 17 applicant' s invention is interpreted as a composition comprising of a fraction of medium harvested from cultured mesenchymal stem cells i.e. a fraction of MSC-CM that may have ingredients >30kD as long as it has ingredients <30kD.
Analysis in View of Claim Interpretation and Subject Matter Eligibility Guidance:
1) Statutory Subject Matter: Claim 17 is directed to a composition which is statutory subject matter. 
2A) Judicial Exception
Does the claim recite a judicial exception? Claim 17 recites a judicial exception because MSC-CM or any of its fractions are nature-based products that are not markedly different from their natural counterparts. 
According to MPEP 2016.04(b), “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 ("Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible."). Thus, a synthetic, artificial, or non-naturally occurring product such as a cloned organism or a human-made hybrid plant is not automatically eligible because it was created by human ingenuity or intervention. See, e.g., In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1337, 110 USPQ2d 1668, 1671-72 (Fed. Cir. 2014) (cloned sheep); cf. J.E.M. Ag Supply, Inc. v. Pioneer Hi-Bred Int’l, Inc., 534 U.S. 130-132, 60 USPQ2d 1868-69 (2001) (hybrid plant). Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart.” 
MSCs are naturally occurring within several niches inside an animal’s body where they produce molecules included in the MSC-CM thus the natural counterpart to the claimed composition is the secretions of MSCs in vivo. The claimed composition is recited to have a chemical property i.e. it must include molecules <30kD. As evidenced by Pankajakshan et al. (Mesenchymal Stem Cell Paracrine Factors in Vascular Repair and Regeneration. J Biomed Technol Res, Volume 1, August 2014), a skilled artisan knows that MSC secretions in vivo include a range of paracrine factors such as cytokines (CXCL12, 10kD) and growth factors (VEGF, 19-22kD) with molecular weight less than 30kD thus the claimed nature-based product is not markedly different from its naturally occurring counterpart.
Does the claim recite additional elements that integrate the judicial exception into a practical application? Claim 17 does not recite additional elements that integrate the judicial exception into a practical application because the claim does not recite any additional limitations beyond a fraction of MSC-CM.
2B) Significantly More: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 17 does not recite any additional elements. 
Summary: On balance, the relevant factors weigh against eligibility therefore claim 17 does not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishida et al (US 20210046122 A1, effective filing date Jan 12, 2018).
Regarding claim 1, Nishida teaches a therapeutic agent that is effective against dry eye syndrome (Abstract, line 1). It teaches an administration method in [0119] (Example 7: Therapeutic effect of MSC secretion on Dry Eye Model Animal). The MSC secretion used in this method is the bioactive formulation of Nishida that is prepared by steps detailed in [0053] (Method for Preparing Mesenchymal Stem Cells) which includes “a step of obtaining a cell suspension by enzymatic digestion of an adipose tissue;” [0055], adipose tissue is the source of MSC, “a step of culturing cells on a solid surface and removing unbound cells onto the solid surface” [0057] and harvesting MSC secretions. Specifically, Nishida elaborates in [0070]  the “The supernatant obtained by culturing the mesenchymal 
stem cells as mentioned above” are fractionated “to remove unnecessary components from the supernatant”. They do not indicate removal of molecules less than 30kD from their fraction [0098], but neither do the instant claims. Thus, the fraction obtained from Nishida is patently equivalent to the fraction of claim 1 (see Claim interpretation above).
Regarding claim 2, Nishida teaches in [0061] the culture medium “maybe prepared by adding serum” and “if necessary, a substance such as a lipid, an amino acid, a protein, a polysaccharide, a vitamin, a growth factor, a low molecular weight compound, an antibiotic substance, an antioxidant, pyruvate, a buffer and an inorganic salt, may be further added”.  Growth factors (FGF2), amino acids (NAC), antioxidants (AsA2P) etc. are common mesenchymal cell culture adjuvants.
Regarding claim 3, Nishida teaches in [0063] “Examples of the serum include, but are not limited to, human serum, fetal bovine serum (FBS)” and “The serum may be added in basal medium in a ratio of 5 v/v % to 15 v/v % and preferably 10 v/v %”.
Regarding claims 8-10, applying the claim interpretation stated above Nishida teaches harvesting a specific fraction of the culture medium in [0070] “to remove unnecessary components from the supernatant”. They do not indicate removal of molecules less than 10, 3 or 1kD from their fraction in their embodiment [0098] thus the fraction obtained from Nishida is patently equivalent to fraction of claims 8-10. It is important to note that the instant disclosure does not identify the criticality of the fractionation steps; and the data (for example see Figures 18H and 19G) suggest that the complete ADSC-CM works just as well if not better than the fractions in treating dry eye syndrome thus the necessity of the fractionation step is questionable.
Regarding claim 11, Nishida teaches in [0072] that “The mesenchymal stem cells cultured in the above medium are subcultured (=passaged) an appropriate number of times while monitoring the state of cells”. The instant specifications do not indicate the criticality of at least 2 passages and that if there are in structural differences in MSC-CM obtained from MSC that have been passaged once, twice or many more times. Therefore, the MSC cultured in Nishida are expected to secrete CM with same characteristics as MSCs of claimed invention.
Regarding claim 12, Nishida teaches in [0045, line 11] “In the present invention, the mesenchymal stem cells may be derived from the target (=subject) to be treated”.
Regarding claim 13 and 14, Nishida teaches in [0045, line 6, emphasis added] “In the present invention, examples of the species of the mesenchymal stem cells include a human, a horse, a cow, a sheep, a pig, a dog, a cat, a rabbit, a mouse and a rat.” 
Regarding claim 15, Nishida teaches in [0054] “method for preparing primary adipose-derived mesenchymal stem cells”.
Regarding claim 16, Nishida teaches a therapeutic agent that is effective against dry eye syndrome (Abstract, first sentence).
Regarding claim 17, this is a product-by-process such that the composition of claim 17 is not limited by the steps recited in claim 1, only the structure implied by the steps (see MPEP 2113). Therefore, the composition of claim 17 is limited to a fraction of MSC-CM as long as long as the fraction retains molecules less than 30kD (see Claim Interpretation above). Hence, similar to the fraction obtained in claim 1, the composition of claim 17 is also taught by Nishida. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida as applied to claims 1-3 above, and further in view of Germeroth (US 20210284965 A1, effective filing date July 13, 2018) and Clevers et al (US 20140243227 A1, effective filing date June 10, 2011).
Nishida teaches in [0064] a list of common mesenchymal stem cell adjuvants that can be added to the culture medium. These include FGF2, L-cysteine (non-acetylated, less stable form of NAC). Nishida also discloses using Vitamins and antioxidants in culture medium. AsA2P is a long-acting form Vitamin C,  a common antioxidant Vitamin used in cell culture medium. 
Regarding claims 4-7, Nishida does not teach N-acetyl-L-cysteine and L-ascorbic-2-phosphate as specific MCAs and specific concentrations for each MCA. However, Germeroth and Clevers teach the specifically named MCAs and specify a concentration within the range of the claimed invention. Germeroth in [0102] (FGF2 at 10ng/ml) and Clevers in [0097] (bFGF at 5-50ng/m) both teach the use of FGF2 in stem cell culture medium. Germeroth in [0102] (AsA2P at 200µmol/L) and Clevers in Table 2 (L-ascorbic acid at 10µM) both teach the use of some form of Vitamin C in stem cell culture medium. Clevers in [0142] (NAC at 1mM) teaches the use of NAC in stem cell culture medium. A skilled artisan recognizes that selection of specific MCAs in a culture medium is part of the routine optimization process. This is evident from the disclosures of Nishida, Germeroth and Clevers that generally lists several MCAs as equivalent and Nishida specifically states in [0061] “a culture medium for use in resuspension is not particularly limited as long as mesenchymal stem cells can be cultured”. According to MPEP 2144.05, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” To this end, it is important to note that the instant disclosure does not indicate any specific rationale for the inclusion of the named MCAs and the specific concentrations identified for each of the named MCAs. Therefore, a skilled artisan during routine optimization of the culture media of Nishida may use FGF2, substitute in NAC for L-cysteine and add L-ascorbic-2-phosphate as a specific antioxidant Vitamin C using the teachings from Gormeroth and Clevers without requiring any inventive ingenuity. 

Conclusion
Noteworthy prior art reference not relied upon for this rejection: Spencer et al (US 10758571) which discloses a method of making and using MSC secretome for treating ocular disorders. It discloses specific factors such as HGF, VEGF, IL-6 etc. (page 21, left column) as part of the secretome that have molecular weight less than 30kD. Furthermore, it discloses use of centrifugation-based fractionation techniques using 3-30kD cutoff (page 31, left column).
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATASHA DHAR whose telephone number is (571)272-1680. The examiner can normally be reached M-F 8am-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATASHA DHAR/Examiner, Art Unit 4161                                                                                                                                                                                                        
/STACEY N MACFARLANE/Examiner, Art Unit 1649